DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious incising, by the first laser beam, a plurality of fiducial markers in the optical waveguide material; and using the plurality of fiducial markers to align the optical waveguide material with a laser generating the first laser beam. The closest relevant prior art of record, Garner et al. (U.S. PG Pub. # 2010/0102042 A1), teaches using the lasers to create the perforations (par. 0022) but fails to teach or suggest creating fiducial markers to align the optical waveguide material with a laser generating the first laser beam. Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 27 – 30, 32 and 38 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 10, 4, 12 – 15, respectively, of U.S. Patent No. 11,199, 658 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least all of the claimed limitations of the aformenetioned claims are anticipated by the cited claims of ‘658.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 25, 27, 28, 29, 32, 34, 35, 37, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garner et al. (U.S. PG Pub. # 2010/0102042 A1).

	In Re claims 21 and 32, ‘042 teaches an apparatus for manufacturing an optical eyepiece, the apparatus comprising:
at least one laser (250a – 250c) that is configured to:
emit a first laser beam (304) onto a first side (left side of 238) of an optical waveguide material for the optical eyepiece, wherein the first laser beam generates a first plurality of perforations (310, 328, par. 0027, claim 6) in the optical waveguide material;
emit a second laser beam (304 of 250b, par. 0048, right side of 238) onto a second side of the optical waveguide material to generate a second plurality of perforations in the optical waveguide material, wherein the second side is opposite the first side (fig. 2), and the first plurality of perforations and the second plurality of perforations define a perforation zone (area of 238 containing the perforations); and
emit a third laser beam (a beam from 250c or 312 or 250 or 1002 or 1003) at the perforation zone to singulate the optical waveguide material at the perforation zone.

	In Re claims 23 and 35, ‘042 teaches wherein the first laser beam and the third laser beam are emitted from different types of lasers (one beam is a defect initiator and the other cuts the glass, par. 0060).

In Re claim 25, 34, 37, ‘042 teaches wherein the first laser beam and the second laser beam are emitted from a same type of laser and third laser beam is from a CO2 laser (par. 0048, CO2 laser, par. 0038).

In Re claims 27 and 38, ‘042 teaches wherein the first laser beam generates the first plurality of perforations by chemically altering (internal defects (par. 0023) is a chemical change in the glass) a first portion of the optical waveguide material, the first portion corresponds to the first plurality of perforations, the second laser beam generates the second plurality of perforations by chemically altering a second portion of the optical waveguide material, and the second portion corresponds to the second plurality of perforations (fig. 2).

In Re claim 29, ‘042 teaches wherein singulating the optical waveguide material at the perforation zone comprises heating (par. 0025) the optical waveguide material at the perforation zone to expand (when a material is heated it expands to a certain degree) the first plurality of perforations and the second plurality of perforations.

	In Re claims 28 and 39, ‘042 teaches wherein the first laser beam generates the first plurality of perforations by ablating a first portion of the optical waveguide material, the first portion corresponds to the first plurality of perforations, the second laser beam generates the second plurality of perforations by ablating a second portion the optical waveguide material, and the second portion corresponds to the second plurality of perforations (par. 0023).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. PG Pub. # 2010/0102042 A1).

	In Re claims 22 and 33, ‘042 teaches the method and apparatus of claims 21 and 32, respectively, but is silent to wherein the first laser beam and the second laser beam are emitted from a same laser. However, figs. 3A – 3D and 9A – 9D teach splitting a laser beam using a mirror (308, 908). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to split the first laser beam, as taught by abovementioned embodiments, to generate two sets of perforations simultaneously with the same laser thus allowing for a more compact and cost efficient device as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Moreover, the applicant has not supplied criticality for such a configuration.

In Re claim  26, ‘042 teaches the method 21, but is silent to wherein the optical waveguide material (glass sheet 238) has a refractive index greater than 1.6.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of ‘042 to be used on a glass sheet having a refractive index greater than 1.6 as glass having this index range is used in in optical displays, thus allowing the device of ‘042 to be a versatile device usable in a variety of applications making a more robust device as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Moreover, the applicant has not supplied criticality for such a configuration.

Claims 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. PG Pub. # 2010/0102042 A1) in view of Boeker et al. (U.S. PG Pub. # 2018/0186678 A1).
‘042 teaches the method and apparatus of claims 21 and 32, respectively, but is silent to wherein at least one of the first laser beam and the second laser beam is emitted from a diode-pumped laser.
‘678 teaches using a diode-pumped laser to create perforations or defects (filaments, par. 0061) without damaging the surface of the glass and the using CO2 laser to cut the glass (pars. 0062 – 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a diode-pumped laser to create the perforations or defects in the glass so as to not damage the surface of the glass in the areas to singulate as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Moreover, the applicant has not supplied criticality for such a configuration.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. PG Pub. # 2010/0102042 A1) in view of Baluswamy et al. (U.S. PG Pub. # 2005/0250292 A1).
‘042 teaches the method and apparatus of claims 21 and 32, respectively, but is silent to a motor operatively coupled to the optical waveguide material and configured to rotate the optical waveguide material about an axis in a plane of the optical waveguide material, such that the second side of the optical waveguide material faces the second laser beam.

‘292 teaches rotating a wafer to flip it from top to bottom using a motor so as to allow for operational flexibility (par. 0035).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a motor as configured in ‘292 so as to allow the device of ‘042 to have perforations made from either side of the sheet (238) as desired by the lasers therefore allowing for flexibility in the placement of the perforations thus making a more versatile device as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Moreover, the applicant has not supplied criticality for such a configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874